DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on October 29, 2020 has been entered. Claims 1, 2, 4, 7, and 9-13 are pending. Claims 1, 2, 4, 7, and 9-11 are under examination. Claims 12 and 13 remain withdrawn as being drawn to a non-elected invention.

Terminal Disclaimer
3.	The terminal disclaimer filed on October 29, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Serial No. 15/578,161 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
4.	Applicant’s arguments filed on October 29, 2020 have been fully considered.
	Objection to the Specification 
	Applicant argues that the objection to the abstract should be withdrawn in view of the replacement abstract filed with the response (Remarks, page 7).
	This argument was persuasive. The objection has been withdrawn. 
	Claim Objections
	Applicant argues that the objections to claims 1, 4, 5, and 11 should be withdrawn in view of the amendments to claims 1, 4, and 11 and the cancellation of claim 5 (Remarks, page 11).
	This argument was persuasive in part. The objections have been withdrawn except with respect to claim 4. In that claim, it remains unclear as to whether “non-quality control multiplex qPCR” intended in line 1 of part (ii) for “non-quality multiplex qPCR”. Clarification is requested. 
	Rejection of claim 5 under 35 U.S.C. 112(a) (written description)
	Applicant argues that the rejection should be withdrawn as it is moot in view of the cancellation of claim 5 (Remarks, page 11).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 1-11, 14, and 15 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 1, 2, 4, and 9-11 (Remarks, pages 11-12).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 6, 8, and 10 under 35 U.S.C. 112(d)
	Applicant argues that the rejection is moot with respect to claims 6 and 8 since those claims are now canceled and should be withdrawn with respect to claim 10 in view of the claim amendments (Remarks, pages 12-13).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 1, 6, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Jovanovich
	This rejection has been withdrawn. As noted by Applicant on page 13 of the Remarks, Jovanovich fails to disclose a system comprising a qPCR compartment with a wall that is transparent to light as required by amended claim 1. As also noted by Applicant on page 14 of the Remarks, Jovanovich additionally fails to meet the new requirement in claim 1 concerning individually controllable heaters. Applicant’s additional arguments on pages 13-14 of the Remarks have been considered, but they are moot since the rejection has been withdrawn for the aforementioned reasons.  
	Rejections of claims 2-5, under 35 U.S.C. 103 citing Jovanovich as the primary reference 
	All of the obviousness rejections made previously have been withdrawn because Jovanovich fails to teach or suggest all of the elements of independent claim 1 and the additional references cited in the rejections do not remedy this deficiency.
	Applicant’s additional arguments on pages 15-19 of the Remarks regarding the previously cited references have been considered, but they are moot in view of the new grounds of rejection set forth below, which do not cite Jovanovich or the other previously cited references. 
	Applicant’s arguments on pages 19-22 concerning unexpected advantages associated with the claimed system have also been considered, but they largely moot in view of the new grounds of rejection set forth below in which the newly cited Zou reference suggests a cartridge in which a qPCR compartment and a library compartment may be independently controlled via different heaters to allow the simultaneous performance of two different amplification reactions in the same cartridge. The examiner agrees that the disclosed system has many advantages, including those discussed on pages 19-22 of the Remarks, but the arguments concerning 
	Double Patenting
	Applicant argues that the provisional non-statutory obviousness-type double patenting rejections citing co-pending Application Serial No. 15/578,161 should be withdrawn in view of the terminal disclaimer filed with the response (Remarks, pages 22-23).
	This argument was persuasive. All of the provisional double patenting rejections made previously have been withdrawn. 

Claim Interpretation – Definitions 
5.	Applicant has provided explicit definitions for several terms used in the claims:
	(i) qPCR = a laboratory technique based on the polymerase chain reaction (PCR), which is used to amplify and simultaneously detect or quantify a targeted DNA molecule (page 4, para. 12). In other words, Applicant has defined “qPCR” to exclude end-point quantitative PCR and to only embrace “real-time” detection processes. See para. 12 on page 4.
	(ii) sequencing library = a set of polynucleotides that are ready for sequence analysis (page 6, para. 14). 
	
Claim Interpretation – 35 U.S.C. 112(f) 
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “a mechanical arrangement for dividing the nucleic acid liberated or purified from said biological sample between at least the qPCR compartment and the library compartment” in claim 2. More specifically, “a mechanical arrangement” is considered to be a generic placeholder analogous to “means” that is not preceded by a structural modifier. As 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (The specification teaches that a suitable structure for performing the recited function may include two separate channels (see page 14, para. 38).)
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Objections
7.	Claims 1, 7, and 11 are objected to because of the following minor informality. Amending these claims to replace “nucleic acid library” with “sequencing nucleic acid library” is suggested to maintain consistency with the preamble of claim 1.
Claim 4 is objected to because it appears that the word “control” is missing after the word “quality” in line 1 of part (ii). As well, it appears that the word “the” should be inserted before the word “quality” in line 3 of part (i).
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require the system to include “individually controllable heaters at the qPCR compartment and the library compartment”.
Applicant’s response points to paras. 23, 45, 104, and 106 as providing support for this limitation (Remarks, page 9). These paragraph numbers apparently refer to the published version of the application (US 2018/0245131 A1) rather than the originally filed specification. The corresponding paragraphs in the originally filed specification are paras. 13, 25, 64, and 66, respectively. The discussion below relates to the originally filed specification. 
The original disclosure, including the portions cited by Applicant, has been reviewed, but adequate support was not found for the above requirement in amended claim 1. More specifically, although the original disclosure provides support for a system configured such that 
The most relevant portions of the original disclosure are those cited by Applicant (i.e., paras. 13, 25, 64, and 66 of the originally filed specification). Each of these paragraphs is discussed below.
As to para. 13, its disclosure is highly general and makes no specific reference to heaters of any type or any other specific type of heating method. For example, this paragraph states that the “means for performing quantitative PCR” may include “means for varying temperature in this chamber [i.e., the qPCR compartment] or other compartment, as broadly known from various existing thermocycling machines,” in addition to stating that the “minimal assembly” that forms the means for performing qPCR “will normally include any known in the art system or systems capable of initiating and maintaining the thermocycling reaction in the thermocycling qPCR compartment, adjusting and regulating the temperature to ensure stable thermocycling conditions therein etc.” Then, since Zhang et al. (Biotechnology Advances 2006; 24: 243-284; newly cited) teaches that known methods for heating in a microdevice used for PCR or qPCR are not limited to heaters and encompass a wide variety of very different methods (see section 5.2 at pp. 257-262), it is clear that the disclosure in para. 13 is not limited to heaters.
As discussed in MPEP 2163 I.B and 2163.05 II, a generic disclosure may not provide adequate support for a species claim, particularly when the generic disclosure does not lead to the claimed species. In this case, the individually controllable heaters recited in claim 1 represent a species encompassed by the more general disclosure in paragraph 13, and the general 
Paragraph 25 is also generic as to the heating method and does not disclose individually controllable heaters. It does, however, provide support for a system configured to conduct qPCR and library preparation simultaneously.
Paragraph 64 provides clear support for multiplex qPCR. This paragraph does not provide adequate support for amended claim 1, though, because the description of the particular device used to conduct the multiplex qPCR is quite limited. In particular, it is not clear whether the disclosed multiplex qPCR was conducted in a conventional thermocycler or a cartridge comprising the features set forth in claim 1.
Paragraph 66 provides clear support for a system configured to simultaneously conduct qPCR and library preparation in a cartridge containing an individually controllable qPCR compartment and an individually controllable library preparation compartment. This paragraph also provides clear support for a system configured such that different reaction conditions may be used in the qPCR and library preparation compartments. What is not clear, though, is that the system comprises individually controllable heaters at the different compartments. Paragraph 66 never explicitly states that the system includes individual heaters at the qPCR and library preparation compartments. This is certainly possible since different conditions are used for the simultaneously conducted qPCR and library preparation steps. It is not the only possibility, though, since the teachings of Zhang indicate that individual heaters are not the only means for controlling the temperature in a microdevice. Therefore, the disclosure in para. 66 does not provide implicit or inherent support for the amendment to claim 1.

Applicant may be able to overcome the rejection by providing evidence indicating that the Biocartis Idylla instrument used in the method disclosed in para. 66 requires individually controllable heaters at the different compartments in the cartridge and not some other means for heating.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 7 and requires the library compartment to comprise oligonucleotide adapters and reagents for attaching the oligonucleotide adapters to one or both ends of nucleic acid fragments. Claim 10 depends from claim 9 and requires the reagents to include at least a primer comprising a sequence of an oligonucleotide adapter.
This recitation in claim 10 causes claims 9 and 10 to be indefinite. In particular, the language in claim 9 suggests that the oligonucleotide adapters are a component of the library compartment that is separate from the reagents. Claim 10, though, appears to contradict this since it suggests that the requirements of claim 9 may be met by a library compartment 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 6,521,447 B2; newly cited).
	The instant claims are drawn to a system for simultaneously conducting qPCR and preparing a nucleic acid sequencing library. The system comprises a cartridge with a qPCR compartment and a library compartment. Since the specification teaches that PCR may be used to prepare a nucleic acid sequencing library (see, e.g., paras. 47-48), a compartment suitable for 
	Regarding claim 1, Zou discloses a system comprising a cartridge with multiple reaction chambers (see, e.g., the abstract; Figs. 4-5; col. 3, l. 66 – col. 4, l. 10; and col. 4, l. 66 – col. 5, l. 8). Zou teaches that each of the reaction chambers may have a “glass sheet as its roof” (col. 3, ll. 6-7). The glass sheet may be transparent (col. 3, l. 9). Further, the reaction chambers may be used for thermal cycling reactions such as PCR (abstract; col. 2, ll. 50-55; and col. 5, ll. 42-50). Therefore, any of the plurality of reaction chambers in the system of Zou corresponds to the qPCR compartment in the claimed system, and any other of the reaction chambers in the system of Zou corresponds to the library preparation compartment in the claimed system. Zou additionally teaches that cartridge includes individually controllable heaters at each reaction chamber, thereby allowing different thermal cycling processes to be run at the same time (see, e.g., col. 2, ll. 50-55; col. 3, ll. 50-60; and col. 4, ll. 11-22).
	Regarding claim 2, Zou teaches that the cartridge may further include an additional compartment (see, e.g., Fig. 4, where common reservoir 7 is taught; see also the description at col. 4, ll. 22-37). This compartment is capable of receiving a biological sample as well as reagents for lysis or purification of nucleic acids from said sample as required by part (c) of claim 2. As well, as can be seen in Figure 4, the channels extending from common reservoir 7 are capable of dividing liberated or purified nucleic acids between the different compartments in the cartridge of Zou. 
	Regarding claim 11, Zou teaches that the system may further include a recovery compartment capable of recovering at least part of a nucleic acid library generated in one of the 
	Zou is not anticipatory because the reference does not disclose a system in which reagents are present in the different reaction chambers. This is required by amended claim 1.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious to include PCR reagents (e.g., a thermostable DNA polymerase) in the different reaction chambers contained in the cartridge of Zou. The ordinary artisan would have been motivated to do so to obtain the ability to use the device for its intended function of conducting a plurality of different PCRs in a single device. As to the requirement in claim 1 for the qPCR compartment to contain “reagents for performing quantitative PCR” and for the library compartment to contain “reagents for preparing a nucleic acid library,” it is noted that the claim language does not require particular reagents or all reagents necessary for either process, and reaction chambers containing only a DNA polymerase suitable for use in PCR, for example, meet the claim language. Thus, the systems of claims 1, 2, and 11 are prima facie obvious over Zou.
Further regarding claim 7, the specification of the instant application teaches that PCR may be used to generate fragments from a nucleic acid sample (see, e.g., para. 48). Therefore, when a reaction chamber corresponding to the claimed library compartment in the system of Zou contains a DNA polymerase suitable for use in PCR, the resulting system also meets the requirement in the instant claim 7 for the library compartment to contain “reagents for generating nucleic acid fragments from a nucleic acid received into the library compartment.” Thus, the instant claim 7 is also prima facie obvious over Zou.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 6,521,447 B2; newly cited) in view of Traverso et al. (Biochemical and Biophysical Research Communications 2006; 339: 145-150; newly cited).
	Claim 4 depends from claim 1 and requires the qPCR reagents to comprise a set of primers with particular features. 
	As discussed above, the teachings of Zou render obvious the systems of claims 1, 2, 7, and 11. 
	Zou does not teach that the reaction chamber in the disclosed system corresponding to the qPCR compartment includes primer pairs, but including target-specific primer pairs suitable for use in a multiplex qPCR capable of determining the presence or amount of genomic alterations potentially present in a nucleic acid as recited in claim 4 would have been prima facie obvious in view of the teachings of Traverso. In particular, the ordinary artisan would have been motivated to include such target-specific primer pairs in the qPCR compartment in the system of Zou to obtain the ability to conduct the clinically relevant multiplex assay described in Traverso. As can be seen on pages 146-147 of Traverso, the disclosed primer pairs are target-specific, suitable for use in qPCR, and can be used to determine the presence of genomic alternations in a nucleic acid of clinical relevance. The ordinary artisan would have had a reasonable expectation of success since the system of Zou is generally applicable to a variety of PCRs and since Traverso provided guidance as to suitable thermal cycling conditions (page 147). Thus, the system of claim 4 is prima facie obvious.

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 6,521,447 B2; newly cited) in view of Gholami et al. (Plant Biotechnology Journal 2012; 10: 635-645; newly cited).
Claim 9 depends from claim 7 and requires the library compartment to include oligonucleotide adaptors and reagents for attached said adaptors to one or both ends of nucleic acid fragments. As noted in the last Office action, the specification indicates that adaptors may be attached via ligation or PCR.
Claim 10 depends from claim 9 and requires the reagents to include at least one primer that contains an adapter sequence. 
As discussed above, claims 9 and 10 are indefinite, but one reasonable interpretation is that the claims encompass a library compartment comprising a DNA polymerase and a primer containing an oligonucleotide adapter sequence.
As also discussed above, the teachings of Zou render obvious the systems of claims 1, 2, 7, and 11, but fails to teach including particular reagents in the reaction chambers corresponding to the claimed qPCR and library compartments. 
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to include DNA polymerase and at least one adapter-containing primer in the reaction chamber of Zou corresponding to the claimed library compartment. The ordinary artisan would have been motivated to do so to obtain the ability to obtain adapter-tailed amplification products suitable for downstream applications such as universal amplification or sequencing as described in Gholami (see, e.g., the abstract & Fig. 1). The ordinary artisan would have had a reasonable expectation of success in view of the guidance prima facie obvious.

Conclusion
15.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637